Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 8 September 2022. The amendments to the specification has overcome the objections to the disclosure. The amendments to the claims have overcome the 35 USC 112 rejections and the 35 USC 103 rejection over canceled claims 1-6 and 18. Applicant's arguments with respect to the remaining rejection have been fully considered but they are not persuasive. 
The indicated allowability of claim 20 is withdrawn in view of the newly discovered reference to the article by Nudelman et al.  Rejections based on the newly cited reference(s) follow.
Information Disclosure Statement
	US 8,917,018 cited in the information disclosure statement of 7 April 2022 has a line drawn through it since this reference was cited by the Examiner in the office action mailed 8 April 2022 and thus it is a duplicate citation. 
Election/Restrictions
	The dyes of claim 19 and 20 are being limited to photoluminescent, or optically excitable, dyes since that was the species elected in the reply filed 15 February 2022. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 19, 21, 23-24, 28, 30, 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,917,018 in combination of WO 2016/174104.
	U.S. patent 8,917,018 teaches a composition comprising a first product of association of a first shielding agent chemically associated with a first interactable agent, a second first product of association of a second shielding agent chemically associated with a second interactable agent, (col. 2, lines 25-42). The shielding agents prevent the interactable agents from electronically interacting with the other interactable agents or medium of the composition so as to prevent a change in the optical and/or electrical profile of the interactable agent. (col. 2, lines 43-67). The interactable agent can be hydrophobic chromophores/dyes and fluorescent dyes, such as those of claim 6 (col. 3, lines 33-56). Fluorescent dyes are photoluminescent materials. The first and second interactable agent can be fluorescent chromophores which emit different wavelengths, such as red chromophore, a green chromophore and a blue chromophore, as taught by the combination in column 5, lines 37-54. The combination taught in column 5, lines 37-54 is a mixture of a red fluorescent chromophore, a green fluorescent chromophore and a fluorescent blue chromophore which are excited by the same wavelength and are associated with mucin as the shielding agent. The examples indicate that the hydrophobic chromophores associate with the hydrophilic regions of the mucin. Thus this patent suggest the claimed combination product of association of mucin and at least one red, green or blue fluorescent chromophore. It does not teach the presence of crystalline nanocellulose or any matrix material. 
	WO 2016/174104 teaches, on pages 10 and 17-19, crystalline nanocellulose which contains glycoproteins (which includes mucin), chromophores/dyes and fluorophores, which are photoluminescent materials or dyes. Page 22 teaches the composite can be formed by combining the nanocellulose with these materials that these materials are encapsulated or embedded in the nanocellulose. This document teaches the taught composite can be used to provide optical properties which interface with electronic components for displaying information through fluorescence (pg. 20) in an LED. This documents teaches the composite can be in the form of a film, can act as a matrix for 3-D printing, or as a transparent material for LED technology (pg. 23, 25 and 32). The composite are produced by covalently bonding the glycoproteins, chromophores and fluorophores with the nanocellulose (pg. 38-39). Given these teachings, one of ordinary skill in the art would have found it obvious to add the products of association taught in U.S. patent 8,917,018 as the chromophores/dyes or fluorophores in the crystalline nanocellulose composites of WO 2016/174104 so as to form a transparent material for LED technology so as to display information since the products of association are composed of the materials which WO 2016/174104 teaches can be present in the composite and which provide optical properties which interface with and LED. The resulting product reads upon that claimed composite and the suggested film and LED comprising the suggested composite read upon the film of claim 21 and the devices of claims 23 and 24. The suggested method of combining the products of association with the nanocellulose is that of claims 28 and 30. When the suggested composite is used to display information, one of ordinary skill in the art would have found it obvious to includes at least two different products of association where each product emits a different wavelength when excited by the same wavelengths so that the displayed information can be multicolored. 
Response to Arguments
Applicants’ arguments have been considered but are not convincing. 
The declaration under 37 CFR 1.132 filed 8 September 2022 is insufficient to overcome the rejection of claims 19, 21, 23, 24, 28, 30, 31 and 40 based upon U.S. patent 8,917,018 in combination of WO 2016/174104 as set forth in the last Office action because: it does not address the rejection nor the rejected claimed composition of crystalline nano-cellulose, at least one mucin and at least one red, green or blue dye. The declaration only discusses solution and films comprising bovine submaxillary mucin associated with hydrophobic light emitting dyes and compares the material with solution and films that do not contain the mucin. Thus, there is no showing of any objective evidence of nonobviousness commensurate in scope with the claims.  See MPEP § 716.
Applicants argues that the teachings of glycoprotein does not teach or suggest the claimed mucin. Thus argument is not convincing since mucin is a species of glycoprotein, WO 2016/174104 teaches dyes associated with glycoprotein and U.S. patent 8,917,018 clearly teaches dyes associated with  mucin, which means that the combinations of references suggest the species mucin can be used. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is maintained.
New Claim Rejections - 35 USC § 103
Claims 19-21, 23, 24, 28, 30, 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the article by Nudelman et al in combination of WO 2016/174104.
The article teaches a composition of pig gastric mucin having light emitting, or photoluminescent, red and green dyes associated therewith. This composition can be written as PGM-RG. It does not teach the presence of crystalline nanocellulose or any matrix material. 
WO 2016/174104 teaches, on pages 10 and 17-19, crystalline nanocellulose which contains glycoproteins (which includes mucin), chromophores/dyes and fluorophores, which are photoluminescent materials or dyes. Page 22 teaches the composite can be formed by combining the nanocellulose with these materials that these materials are encapsulated or embedded in the nanocellulose. This document teaches the taught composite can be used to provide optical properties which interface with electronic components for displaying information through fluorescence (pg. 20) in an LED. This documents teaches the composite can be in the form of a film, can act as a matrix for 3-D printing, or as a transparent material for LED technology (pg. 23, 25 and 32). The composite are produced by covalently bonding the glycoproteins, chromophores and fluorophores with the nanocellulose (pg. 38-39). Given these teachings, one of ordinary skill in the art would have found it obvious to add the PGM-RG complex taught in the article as the chromophores/dyes or fluorophores in the crystalline nanocellulose composites of WO 2016/174104 so as to form a transparent material for LED technology so as to display information since the products of association are composed of the materials which WO 2016/174104 teaches can be present in the composite and which  provide optical properties which interface with and LED. The resulting product reads upon that claimed composite of CNC-PGM-RG. The suggested film comprising the suggested composite and LED comprising the suggested composite read upon the film of claim 21 and the devices of claims 23 and 24. The suggested method of combining the products of association with the nanocellulose is that of claims 28 and 30. 
Allowable Subject Matter
Claims 26 and 27 are objected to as being referring to a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teachings of suggestion in the cited art of record of a multicolored organic light emitting diode or a white-emitting light emitting diode comprising a UV-LED having a film having the composition of claim 21 on at least a region of the surface of the UV-LED. There is no teaching or suggestion in the cited art of record of a film having the structure of claim 22 where the red, green and blue dyes are all photoluminescent, or optically excitable. There is no teaching in the cited art of record of applying the taught film of claim 21 onto one of the substrates of claim 22. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7 April 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/29/22